     Case 3:20-cr-00451-N Document 26 Filed 02/23/21        Page 1 of 1 PageID 105



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §        Crim. Action No. 3:20-CR-00451-N
                                           §
CHARLES DAVID BURROW (1)                   §

                                        ORDER

        Before the Court is the Defendant’s Motion to Revoke or Amend the Magistrate

Judge’s Order of Pretrial Detention filed February 2, 2021 and the government’s response.

The hearing as to this motion is rescheduled to Monday, March 1, 2021 at 10:00 a.m. by

video conference.

        Signed February 23, 2021.




                                                           David C. Godbey
                                                      United States District Judge




ORDER – SOLO PAGE
